 



Exhibit 10.4
AMENDED AND RESTATED PLEDGE AGREEMENT
     THIS AMENDED AND RESTATED PLEDGE AGREEMENT, dated as of April 26, 2006
(together with all amendments, if any, from time to time hereto, this
“Agreement”), among each of the parties named as a Pledgor on the signature
pages hereto (each individually, a “Pledgor” and collectively, the “Pledgors”)
and BANK OF AMERICA, N.A., a national banking association, in its capacity as
collateral and administrative agent (together with its successors in such
capacity, the “Agent”) for the Secured Parties (as defined in the Loan Agreement
(defined below)).
WITNESSETH:
     WHEREAS, pursuant to that certain Credit Agreement dated as of May 16, 2002
by and among Coltec Industries Inc, a Pennsylvania corporation (“Coltec”),
Coltec Industrial Products LLC, a Delaware limited liability company (“CIP”),
Garlock Sealing Technologies LLC, a Delaware limited liability company (“Garlock
Sealing”), GGB LLC (formerly Garlock Bearings LLC), a Delaware limited liability
company (“GGB LLC”), HTCI, Inc. (formerly Haber Tool Company, Inc.) a Michigan
corporation (“HTCI”), Corrosion Control Corporation, a Colorado corporation
(“CCC”), and Stemco LP, a Texas limited partnership (“Stemco LP (TX)”; Coltec,
CIP, Garlock Sealing, GGB LLC, HTCI, CCC and Stemco LP (TX) each individually
referred to herein as an “Original Borrower” and collectively as “Original
Borrowers”), the Agent, and the various financial institutions party thereto
from time to time (the “Original Lenders”) (including all annexes, exhibits and
schedules thereto, as at any time amended, restated, modified, or supplemented
prior to the date hereof, including by means of any joinder agreements, the
“Original Loan Agreement”), the Original Lenders agreed to make loans to, and
issue letters of credit on behalf of, Original Borrowers;
     WHEREAS, in connection with the Original Loan Agreement, (i) EnPro
Industries, Inc., a North Carolina corporation (“Parent”), executed and
delivered that certain Parent Guarantee dated as of May 31, 2002 in favor of the
Agent and the Original Lenders (as at any time amended, restated, modified, or
supplemented prior to the date hereof, the “Original Parent Guarantee”),
pursuant to which Parent unconditionally guaranteed to the Agent and the
Original Lenders the payment and performance of all of the “Guaranteed
Obligations” (as defined therein); (ii) QFM Sales and Services, Inc., a Delaware
corporation (“QFM”), Coltec International Services Co, a Delaware corporation
(“Coltec International”), Garrison Litigation Management Group, Ltd., a Delaware
corporation (“Garrison”), GGB, Inc. (formerly Glacier Garlock Bearings Inc.), a
Delaware corporation (“GGB Inc.”), Garlock International Inc, a Delaware
corporation (“Garlock International”), Stemco Delaware LP, a Delaware limited
partnership (successor to Stemco LLC, a Delaware limited liability company)
(“Stemco LP (DE)”), Garlock Overseas Corporation, a Delaware corporation
(“Garlock Overseas”), Stemco Holdings, Inc., a Delaware corporation (“Stemco
Holdings”), and Stemco Holdings Delaware, Inc., a Delaware corporation (“Stemco
Holdings Delaware”; QFM, Coltec International, Garrison, GGB Inc., Garlock
International, Stemco LP (DE), Garlock Overseas, Stemco Holdings and Stemco
Holdings Delaware each individually referred to herein as a “Subsidiary
Guarantor” and collectively as “Subsidiary Guarantors”) executed and delivered
that certain Subsidiary Guarantee dated as of May 31, 2002 in favor of the Agent
and the Original Lenders (as at any time amended, restated, modified, or
supplemented prior to the date hereof, including by means of any joinder
agreements, the “Original Subsidiary Guarantee”), pursuant to which the
Subsidiary Guarantors jointly and severally unconditionally guaranteed to the
Agent and the Original Lenders the payment and performance of all of the
“Guaranteed Obligations” (as defined therein); and (iii) Original Borrowers,
Parent, and the Subsidiary Guarantors executed

 



--------------------------------------------------------------------------------



 



and delivered that certain Security Agreement dated as of May 16, 2002 in favor
of the Agent for the benefit of itself and the Original Lenders (as at any time
amended, restated, modified, or supplemented prior to the date hereof, including
by means of any joinder agreements, the “Original Security Agreement”), pursuant
to which Original Borrowers, Parent and the Subsidiary Guarantors granted to the
Agent for the benefit of itself and the Original Lenders a security interest in
all of the collateral described therein as security for all of the “Obligations”
(as defined therein);
     WHEREAS, in order to induce the Agent and the Original Lenders to enter
into the Original Loan Agreement and the other Loan Documents (as defined
therein), and to induce the Original Lenders to make loans and issue letters of
credit as provided for in the Original Loan Agreement, Parent, Coltec, GGB Inc.,
Garlock Sealing, Garlock International, Garlock Overseas, Stemco Holdings and
Stemco Holdings Delaware (each an “Original Pledgor” and collectively, the
“Original Pledgors”) entered into a Pledge Agreement dated as of May 31, 2002 in
favor of the Agent (including all annexes, exhibits and schedules thereto, as
from time to time amended, restated, supplemented or otherwise modified prior to
the date hereof, the “Original Pledge Agreement”), and pursuant thereto agreed
to pledge to the Agent for the benefit of itself and the Original Lenders all of
the Pledged Collateral (as defined in the Original Pledge Agreement) in order to
secure the Secured Obligations (as defined in the Original Pledge Agreement);
     WHEREAS, Coltec, CIP, Garlock Sealing, GGB LLC, CCC and Stemco LP (TX)
(each individually referred to herein as a “Borrower” and collectively as
“Borrowers”), Parent and Subsidiary Guarantors, the Agent and the various
financial institutions party thereto from time to time (the “Lenders”) have
entered into that certain Amended and Restated Loan and Security Agreement dated
as of even date herewith (as at any time amended, restated, modified or
supplemented, the “Loan Agreement”), which Loan Agreement amends and restates
both the Original Loan Agreement and the Original Security Agreement;
     WHEREAS, in connection with the Loan Agreement, (i) Parent has executed and
delivered that certain Amended and Restated Parent Guarantee dated as of the
date hereof in favor of the Agent and the Lenders (as at any time amended,
restated, modified, or supplemented prior to the date hereof, the “Parent
Guarantee”), which amends and restates the Original Parent Guarantee; and (ii)
Subsidiary Guarantors have executed and delivered that certain Amended and
Restated Subsidiary Guarantee dated as of the date hereof in favor of the Agent
and the Lenders (as at any time amended, restated, modified, or supplemented
prior to the date hereof, including by means of any joinder agreements, the
“Subsidiary Guarantee”), which amends and restates the Original Subsidiary
Guarantee;
     WHEREAS, it is a condition to the Agent’s and the Lenders’ willingness to
make loans and other financial accommodations to or for the benefit of the
Borrowers under the Loan Agreement that Original Pledgors agree to amend and
restate the Original Pledge Agreement in its entirety as hereinafter set forth
and that the other Pledgors enter into this Agreement on the terms set forth
herein; and
     WHEREAS, each Pledgor is the record and beneficial owner of the shares of
capital stock, limited liability company equity interests and/or the promissory
notes and instruments listed on Schedule I hereto; and
     WHEREAS, in consideration for, among other things, the execution and
delivery of the Loan Agreement by the Agent and the Lenders, and to secure the
full and prompt payment and

2



--------------------------------------------------------------------------------



 



performance of all of the Obligations (as defined in the Loan Agreement), the
parties hereto agree that the Original Pledge Agreement is hereby amended and
restated in its entirety by this Agreement, and each Pledgor agrees to pledge
and grant a first priority security interest to the Agent, for the benefit of
the Secured Parties (as defined in the Loan Agreement), in and to the Pledged
Collateral described herein, and to ratify, renew and continue the prior pledge
and grant of a security interest in and to such Pledged Collateral, in order to
ensure and secure the prompt payment and performance of the Secured Obligations
(as defined herein) all on the terms set forth herein.
     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to amend
and restate the Original Pledge Agreement as follows:
     1. Definitions. Unless otherwise defined herein, terms defined in the Loan
Agreement are used herein as therein defined, and the following shall have
(unless otherwise provided elsewhere in this Agreement) the following respective
meanings (such meanings being equally applicable to both the singular and plural
form of the terms defined):
     “Bankruptcy Code” means Title 11, United States Code, as amended from time
to time, and any successor statute thereto.
     “Domestic Pledged Entity” means an issuer of Pledged Shares or Pledged
Indebtedness having a jurisdiction of organization inside the United States.
     “Foreign Pledged Entity” means an issuer of Pledged Shares or Pledged
Indebtedness having a jurisdiction of organization outside the United States.
     “Pledged Collateral” has the meaning assigned to such term in Section 2
hereof.
     “Pledged Entity” means either a Domestic Pledged Entity or a Foreign
Pledged Entity.
     “Pledged Indebtedness” means the indebtedness evidenced by the promissory
notes and instruments listed on Part B of Schedule I hereto.
     “Pledged Shares” means those Equity Interests listed on Part A of
Schedule I hereto.
     “Secured Obligations” has the meaning assigned to such term in Section 3
hereof.
     “Termination Date” means the date on which the Borrowers’ Obligations and
the Secured Obligations (in each case other than Contingent Obligations that
survive termination of the Loan Documents) are paid and performed in full and
the Lenders’ Commitments are terminated.
     2. Pledge. Each Pledgor hereby pledges to the Agent, and grants to the
Agent, for the benefit of the Secured Parties, a first priority security
interest in all of the following

3



--------------------------------------------------------------------------------



 



(collectively, the “Pledged Collateral”):
     (a) the Pledged Shares and any and all certificates representing the
Pledged Shares, and, subject to Section 7(b) hereof, all dividends,
distributions, cash, instruments and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of the Pledged Shares; and
     (b) subject to the terms of this Agreement, all rights, privileges,
authority or power of such Pledgor as owner or holder of the Pledged Shares,
including, but not limited to, all rights under any by-laws, shareholder
agreement, operating agreement or similar agreement related thereto; and
     (c) the Pledged Indebtedness and the promissory notes or instruments
evidencing the Pledged Indebtedness, and all interest, cash, instruments and
other property and assets from time to time received, receivable or otherwise
distributed in respect of the Pledged Indebtedness; and
     (d) all additional indebtedness arising after the date hereof and owing to
such Pledgor from any Person and evidenced by promissory notes or other
instruments, together with such promissory notes and instruments, and all
interest, cash, instruments and other property and assets from time to time
received, receivable or otherwise distributed in respect of that Pledged
Indebtedness.
In addition to the foregoing, each Original Pledgor hereby ratifies, reaffirms,
renews and continues its prior pledge and grant of a security interest in favor
of Agent, for the benefit of the Secured Parties, in all of the Pledged
Collateral described in the Original Pledge Agreement.
Notwithstanding anything set forth in this Section 2 to the contrary, if one or
more Pledgors individually or collectively own more than 65% of the Equity
Interests issued by a Foreign Pledged Entity, only an amount of Equity Interests
held by such Pledgor(s) equal to 65% of the Equity Interests issued by such
Foreign Pledged Entity shall constitute Pledged Collateral.
       3. Security for Obligations. This Agreement secures, and the Pledged
Collateral is security for, the prompt payment in full when due (whether at
stated maturity, by acceleration or otherwise), and performance of all of the
Pledgors’ obligations and liabilities under the Loan Agreement, the Parent
Guarantee, the Subsidiary Guarantee, and the other Loan Documents, as
applicable, and all obligations of each Pledgor now or hereafter existing under
this Agreement including, without limitation, all fees, costs and expenses
whether in connection with collection actions hereunder or otherwise
(collectively, the “Secured Obligations”).
       4. Delivery of Pledged Collateral. All certificates and all promissory
notes and instruments evidencing the Pledged Collateral shall be delivered to
and held by or on behalf of the Agent, pursuant hereto, for the benefit of the
Secured Parties; provided, that, those certificates, promissory notes and
instruments evidencing the Pledged Collateral marked with an “*” on Part A and
Part B of Schedule I hereto may be delivered by Pledgors to Agent within 30 days
after the date hereof. All Pledged Shares evidenced by certificates shall be
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance satisfactory to the Agent and all promissory notes or
other instruments evidencing the Pledged Indebtedness shall be endorsed by each
applicable Pledgor.

4



--------------------------------------------------------------------------------



 



       5. Representations and Warranties. Each Pledgor represents and warrants
to the Agent that:
     (a) Each Pledgor is, and at the time of delivery of the Pledged Shares to
the Agent will be, the sole holder of record and the sole beneficial owner of
such Pledged Collateral pledged by such Pledgor free and clear of any Lien
thereon or affecting the title thereto, except for any Lien created by this
Agreement or otherwise permitted under the Loan Agreement. Each Pledgor is, and
at the time of delivery of the Pledged Indebtedness to the Agent will be, the
sole owner of such Pledged Collateral free and clear of any Lien thereon or
affecting title thereto, except for any Lien created by this Agreement or
otherwise permitted under the Loan Agreement;
     (b) All of the Pledged Shares representing shares of capital stock or other
Equity Interests have been duly authorized, validly issued and, if shares issued
by a corporation, are fully paid and non-assessable, and the Pledged
Indebtedness has been duly authorized, authenticated or issued and delivered by,
and is the legal, valid and binding obligation of, the Pledged Entities, except
as enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally, by
general equitable principles or by principles of good faith and fair dealing,
and no Pledged Entity is in default thereunder except for defaults which
individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect;
     (c) Each Pledgor has the right and requisite authority to pledge, assign,
transfer, deliver, deposit and set over the Pledged Collateral pledged by such
Pledgor to the Agent as provided herein;
     (d) None of the Pledged Shares or Pledged Indebtedness has been issued or
transferred in violation of the securities registration, securities disclosure
or similar laws of any jurisdiction to which such issuance or transfer may be
subject;
     (e) All of the Pledged Shares of corporations, limited liability companies
and limited partnerships are presently owned by each applicable Pledgor, and are
presently represented by the certificates, if any, listed on Part A of
Schedule I hereto. As of the date hereof, there are no existing options,
warrants, calls or commitments of any character whatsoever relating to the
Pledged Shares;
     (f) No consent, approval, authorization or other order or other action by,
and no notice to or filing with, any governmental authority or any other Person,
except for the filing of UCC financing statements, is required (i) for the
pledge by any Pledgor of the Pledged Collateral pursuant to this Agreement or
for the execution, delivery or performance of this Agreement by any Pledgor, or
(ii) for the exercise by the Agent of the voting or other rights provided for in
this Agreement or the remedies in respect of the Pledged Collateral pursuant to
this Agreement, except, in the case of each of clauses (i) and (ii) above, as
may be required in connection with the disposition by the Agent of Pledged
Collateral (A) under laws affecting the offering and sale of securities
generally, (B) under antitrust and similar laws or (C) under foreign laws with
respect to the Pledged Collateral issued by a Foreign Pledged Entity;
     (g) The pledge, assignment and delivery of the Pledged Collateral pursuant
to

5



--------------------------------------------------------------------------------



 



this Agreement will create a valid first priority lien on and a first priority
perfected security interest in favor of the Agent, for the benefit of the
Secured Parties, in the Pledged Collateral and the proceeds thereof, securing
the payment of the Secured Obligations, subject to no other Lien (except as
permitted under the Loan Agreement); provided, that, Pledgors make no
representation or warranty herein regarding the perfection of the Agent’s
security interest in the Pledged Collateral under foreign law;
     (h) This Agreement has been duly authorized, executed and delivered by each
Pledgor and constitutes a legal, valid and binding obligation of each Pledgor
enforceable against each Pledgor in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally, by
general equitable principles or by principles of good faith and fair dealing;
     (i) Except as disclosed on Part A of Schedule I, the Pledged Shares
constitute one hundred percent (100%) of the issued and outstanding shares of
capital stock or other Equity Interests, as applicable, of each Domestic Pledged
Entity, and sixty-five percent (65%) of the issued and outstanding shares of
capital stock or other Equity Interests, as applicable, of each Foreign Pledged
Entity;
     (j) Except as disclosed on Part B of Schedule I, none of the Pledged
Indebtedness is subordinated in right of payment to other indebtedness (except
for the Secured Obligations) or subject to the terms of an indenture; and
     (k) Except as disclosed on Part A of Schedule 1, none of the Pledged
Collateral is held or maintained in the form of a securities entitlement or
credited to any securities account, and none of the Pledged Collateral
constituting (i) general or limited partnership interests in a Domestic Pledged
Entity that is a limited partnership or (ii) membership interests in a Domestic
Pledged Entity that is a limited liability company, is, nor has the applicable
Domestic Pledged Entity elected to designate any of the Pledged Collateral as, a
“security” under (and as defined in) Article 8 of the UCC, and none of the
Pledged Collateral constituting (i) general or limited partnership interests in
a Domestic Pledged Entity that is a limited partnership or (ii) membership
interests in a Domestic Pledged Entity that is a limited liability company, is
evidenced by a certificate or other writing.
          The representations and warranties set forth in this Section 5 shall
survive the execution and delivery of this Agreement.
       6. Covenants. Each Pledgor covenants and agrees that until the
Termination Date:
     (a) No Pledgor will sell, assign, transfer, pledge, or otherwise encumber
any of its rights in or to the Pledged Collateral, or any unpaid dividends,
interest, or other distributions or payments with respect to the Pledged
Collateral or grant a Lien in the Pledged Collateral, unless otherwise permitted
by the Loan Agreement or consented to by the Required Lenders;
     (b) Each Pledgor will, at its expense, promptly execute, acknowledge and
deliver all such instruments and take all such actions as the Agent from time to
time may reasonably request in order to ensure to the Agent the benefits of the
Liens in and to the Pledged Collateral intended to be created by this Agreement,
including the filing of any necessary Uniform

6



--------------------------------------------------------------------------------



 



Commercial Code financing statements, which may be filed by the Agent with or
(to the extent permitted by law) without the signature of any Pledgor, and will
cooperate with the Agent, at each Pledgor’s expense, in obtaining all necessary
approvals and making all necessary filings under federal, state, local or
foreign law in connection with such Liens or any sale or transfer of the Pledged
Collateral;
     (c) Each Pledgor has, and will take all commercially reasonable actions to
defend, the title to the Pledged Collateral and the Liens of the Agent in the
Pledged Collateral against the claim of any Person and will maintain and
preserve such Liens;
     (d) Each Pledgor will, upon obtaining ownership of any Equity Interests,
promissory notes or instruments of a Pledged Entity otherwise required to be
pledged to the Agent pursuant to any of the Loan Documents, which Equity
Interests, notes or instruments are not already Pledged Collateral, promptly
(and in any event within ten (10) Business Days after obtaining ownership)
deliver to the Agent an amendment to this Agreement, duly executed by such
Pledgor, in substantially the form of Schedule II hereto (a “Pledge Amendment”)
in respect of any such additional Equity Interests, notes or instruments
pursuant to which such Pledgor shall pledge to the Agent all of such additional
Equity Interests, notes or instruments. Each Pledgor hereby authorizes the Agent
to attach each Pledge Amendment to this Agreement and agrees that all Pledged
Indebtedness listed on any Pledge Amendment delivered to the Agent shall for all
purposes hereunder be considered Pledged Collateral; and
     (e) No Pledgor shall (i) cause or permit any of the Pledged Collateral to
be held or maintained in the form of a security entitlement or credited to any
securities account, (ii) designate, or cause any Pledged Entity whose Equity
Interests constitute part of the Pledged Collateral to designate, any of the
Pledged Collateral constituting (A) general or limited partnership interests in
a limited partnership or limited liability partnership or (B) membership
interests in a limited liability company as a “security” under Article 8 of the
UCC, or (iii) evidence, or permit any Pledged Entity that is a limited
partnership or limited liability company whose Equity Interests constitute part
of the Pledged Collateral to evidence, any of the Pledged Collateral with any
certificates, instruments or other writings (other than any such Equity
Interests that constitute part of the Pledged Collateral that as of the date
hereof are evidenced by a certificate, instrument or other writing).
     (f) To the extent that any portion of the Pledged Collateral may now or
hereafter consist of uncertificated securities within the meaning of Article 8
of the UCC, each Pledgor irrevocably authorizes and instructs each Pledged
Entity whose Equity Interests constitute a part of the Pledged Collateral to
comply with any instruction received by such Pledged Entity from Agent with
respect to such Pledged Collateral without any other or further instructions
from or consent of any Pledgor, and each Pledgor agrees that each such Pledged
Entity shall be fully protected in so complying; provided, however, that Agent
agrees that it will not issue or deliver any such instructions except upon the
occurrence and during the continuance of an Event of Default.
     (g) Within thirty (30) days after the request therefor by Agent, each
Pledgor shall cause each of the Foreign Pledged Entities whose Equity Interests
constitute a part of the Pledged Collateral of such Pledgor to sign an
Acknowledgment and Consent by Issuers of Pledged Shares in substantially similar
form to that attached to this Agreement and otherwise in form and substance
satisfactory to Agent.
            7. Pledgor’s Rights. As long as no Event of Default shall have
occurred and be continuing and until written notice shall be given to such
Pledgor in accordance with Section 17 hereof:

7



--------------------------------------------------------------------------------



 



     (a) Each Pledgor shall have the right, from time to time, to vote and give
consents with respect to the Pledged Collateral, or any part thereof for all
purposes not inconsistent with the provisions of this Agreement, the Loan
Agreement or any Loan Documents; provided, however that no vote shall be cast,
and no consent shall be given or action taken, which would have the effect of
impairing the position or interest of the Agent in respect of the Pledged
Collateral (unless and to the extent permitted by the Loan Agreement or any
other Loan Document or consented to by the Required Lenders) or which would
authorize, effect or consent to any of the following (unless and to the extent
permitted by the Loan Agreement or any other Loan Document or consented to by
the Required Lenders):
     (i) the dissolution or liquidation, in whole or in part, of a Pledged
Entity;
     (ii) the consolidation or merger of a Pledged Entity with any other Person;
       (iii) the sale, disposition or encumbrance of all or substantially all of
the assets of a Pledged Entity, except for Liens in favor of the Agent;
       (iv) any change in the authorized number of shares, the stated capital or
the authorized share capital of a Pledged Entity or the issuance of any
additional shares of its capital stock, or other Equity Interests, as
applicable; or
       (v) the alteration of the voting rights with respect to the capital
stock, or other Equity Interests, as applicable, of a Pledged Entity; and
     (b) (i) Each Pledgor shall be entitled, from time to time, to collect,
receive and retain for its own use all dividends, distributions and interest
paid in respect of the Pledged Shares and Pledged Indebtedness to the extent not
in violation of the Loan Agreement or any other Loan Document other than any and
all: (A) dividends, distributions and interest paid or payable in Pledged
Shares, Pledged Indebtedness or other securities or instruments distributed in
respect of, or in exchange for, any Pledged Collateral; (B) dividends and other
distributions paid or payable in Pledged Shares, Pledged Indebtedness or other
securities or instruments distributed in respect of any Pledged Shares in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in capital of a Pledged
Entity; and (C) Pledged Shares, Pledged Indebtedness or other securities or
instruments paid, payable or otherwise distributed, in respect of principal of,
or in redemption of, or in exchange for, any Pledged Collateral; provided,
however, that until actually paid, all rights to such distributions shall remain
subject to the Lien created by this Agreement; and
     (ii) All dividends, distributions and interest (other than such dividends,
distributions and interest as are permitted to be paid to any Pledgor in
accordance with Section 7(b)(i) hereof), whenever paid or made, shall be
delivered to the Agent to hold as Pledged Collateral and shall, if received by
any Pledgor, be received in trust for the benefit of the Agent, be segregated
from the other property or funds of such Pledgor, and be forthwith delivered to
the Agent as Pledged Collateral in the same form as so received (with any
necessary endorsement).

8



--------------------------------------------------------------------------------



 



     8. Defaults and Remedies.
     (a) Upon the occurrence and during the continuation of any Event of
Default, and concurrently with written notice to each applicable Pledgor, the
Agent (personally or through an agent) is hereby authorized and empowered to
transfer and register in its name or in the name of its nominee the whole or any
part of the Pledged Collateral, to exchange certificates or instruments
representing or evidencing Pledged Collateral for certificates or instruments of
smaller or larger denominations, to exercise the voting and all other rights as
a holder with respect thereto, to collect and receive all cash dividends,
interest, principal and other distributions made thereon, to sell in one or more
sales after ten (10) days’ notice of the time and place of any public sale or of
the time at which a private sale is to take place (which notice each Pledgor
agrees is commercially reasonable) the whole or any part of the Pledged
Collateral and to otherwise act with respect to the Pledged Collateral as though
the Agent were the outright owner thereof, each Pledgor hereby irrevocably
constituting and appointing the Agent as the proxy and attorney-in-fact of such
Pledgor, with full power of substitution to do so, and which appointment shall
remain in effect until the Termination Date; provided, however, the Agent shall
not have any duty to exercise any such right or to preserve the same and shall
not be liable for any failure to do so or for any delay in doing so. Any sale
shall be made at a public or private sale at the Agent’s place of business, or
at any place to be named in the notice of sale, either for cash or upon credit
or for future delivery at such price as the Agent may deem fair, and the Agent
may be the purchaser of the whole or any part of the Pledged Collateral so sold
and hold the same thereafter in its own right free from any claim of each
Pledgor or any right of redemption. Each sale shall be made to the highest
bidder, but the Agent reserves the right to reject any and all bids at such sale
which, in its discretion, it shall deem inadequate. Demands of performance and,
except as otherwise herein specifically provided for, notices of sale,
advertisements and the presence of property at sale are hereby waived and any
sale hereunder may be conducted by an auctioneer or any officer or agent of the
Agent.
     (b) If, at the original time or times appointed for the sale of the whole
or any part of the Pledged Collateral, the highest bid, if there be but one
sale, shall be inadequate to discharge in full all the Secured Obligations, or
if the Pledged Collateral be offered for sale in lots, if at any of such sales,
the highest bid for the lot offered for sale would indicate to the Agent, in its
discretion, that the proceeds of the sales of the whole of the Pledged
Collateral would be unlikely to be sufficient to discharge all the Secured
Obligations, the Agent may, on one or more occasions and in its discretion,
postpone any of said sales by public announcement at the time of sale or the
time of previous postponement of sale, and no other notice of such postponement
or postponements of sale need be given, any other notice being hereby waived;
provided, however that any sale or sales made after such postponement shall be
after ten (10) days’ notice to each applicable Pledgor.
     (c) If, at any time when the Agent shall determine to exercise its right to
sell the whole or any part of the Pledged Collateral hereunder, such Pledged
Collateral or the part thereof to be sold shall not, for any reason whatsoever,
be effectively registered under the Securities Act of 1933, as amended (or any
similar statute then in effect) (the “Act”), the Agent may, in its discretion
(subject only to applicable requirements of law), sell such Pledged Collateral
or part thereof by private sale in such manner and under such circumstances as
the Agent may deem necessary or advisable, but subject to the other requirements
of this Section 8, and shall not be required to effect such registration or to
cause the same to be

9



--------------------------------------------------------------------------------



 



effected. Without limiting the generality of the foregoing, in any such event,
the Agent in its discretion (x) may, in accordance with applicable securities
laws, proceed to make such private sale notwithstanding that a registration
statement for the purpose of registering such Pledged Collateral or part thereof
could be or shall have been filed under said Act (or similar statute), (y) may
approach and negotiate with a single possible purchaser to effect such sale, and
(z) may restrict such sale to a purchaser who is an accredited investor under
the Act and who will represent and agree that such purchaser is purchasing for
its own account, for investment and not with a view to the distribution or sale
of such Pledged Collateral or any part thereof. In addition to a private sale as
provided above in this Section 8, if any of the Pledged Collateral shall not be
freely distributable to the public without registration under the Act (or
similar statute) at the time of any proposed sale pursuant to this Section 8,
then the Agent shall not be required to effect such registration or cause the
same to be effected but, in its discretion (subject only to applicable
requirements of law), may require that any sale hereunder (including a sale at
auction) be conducted subject to restrictions:
       (i) as to the financial sophistication and ability of any Person
permitted to bid or purchase at any such sale;
       (ii) as to the content of legends to be placed upon any certificates
representing the Pledged Collateral sold in such sale, including restrictions on
future transfer thereof;
       (iii) as to the representations required to be made by each Person
bidding or purchasing at such sale relating to that Person’s access to financial
information about each applicable Pledged Entity and such Person’s intentions as
to the holding of the Pledged Collateral so sold for investment for its own
account and not with a view to the distribution thereof; and
       (iv) as to such other matters as the Agent may, in its discretion, deem
necessary or appropriate in order that such sale (notwithstanding any failure so
to register) may be effected in compliance with the Bankruptcy Code and other
laws affecting the enforcement of creditors’ rights and the Act and all
applicable state securities laws.
     (d) Each Pledgor recognizes that the Agent may be unable to effect a public
sale of any or all the Pledged Collateral and may be compelled to resort to one
or more private sales thereof in accordance with Section 8(c) hereof. Each
Pledgor also acknowledges that any such private sale may result in prices and
other terms less favorable to the seller than if such sale were a public sale
and, notwithstanding such circumstances, each Pledgor agrees that any such
private sale shall not be deemed to have been made in a commercially
unreasonable manner solely by virtue of such sale being private. The Agent shall
be under no obligation to delay a sale of any of the Pledged Collateral for the
period of time necessary to permit the Pledged Entity to register such
securities for public sale under the Act, or under applicable state securities
laws, even if each applicable Pledgor and the Pledged Entity would agree to do
so.
     (e) Each Pledgor agrees to the maximum extent permitted by applicable law
that, following the occurrence and during the continuance of an Event of
Default, it will not at any time plead, claim or take the benefit of any
appraisal, valuation, stay,

10



--------------------------------------------------------------------------------



 



extension, moratorium or redemption law now or hereafter in force in order to
prevent or delay the enforcement of this Agreement, or the absolute sale of the
whole or any part of the Pledged Collateral or the possession thereof by any
purchaser at any sale hereunder, and each Pledgor waives the benefit of all such
laws to the extent it lawfully may do so. Each Pledgor agrees that it will not
interfere with any right, power or remedy of the Agent provided for in this
Agreement or now or hereafter existing at law or in equity or by statute or
otherwise, or the exercise or beginning of the exercise by the Agent of any one
or more of such rights, powers or remedies. No failure or delay on the part of
the Agent to exercise any such right, power or remedy and no notice or demand
which may be given to or made upon any Pledgor by the Agent with respect to any
such remedies shall operate as a waiver thereof, or limit or impair the Agent’s
right to take any action or to exercise any power or remedy hereunder, without
notice or demand, or prejudice its rights as against such Pledgor in any
respect.
     (f) Each Pledgor further agrees that a breach of any of the covenants
contained in this Section 8 will cause irreparable injury to the Agent and the
other Secured Parties, that the Agent and the other Secured Parties shall have
no adequate remedy at law in respect of such breach and, as a consequence,
agrees that each and every covenant contained in this Section 8 shall be
specifically enforceable against each Pledgor, and each Pledgor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that the Secured Obligations are not then
due and payable in accordance with the agreements and instruments governing and
evidencing such obligations or that the Secured Obligations have been paid in
full in cash.
     9. Waiver. No delay on the Agent’s part in exercising any power of sale,
Lien, option or other right hereunder, and no notice or demand which may be
given to or made upon any Pledgor by the Agent with respect to any power of
sale, Lien, option or other right hereunder, shall constitute a waiver thereof,
or limit or impair the Agent’s right to take any action or to exercise any power
of sale, Lien, option, or any other right hereunder, without notice or demand,
or prejudice the Agent’s rights as against any Pledgor in any respect.
     10. Assignment. The Agent may assign, indorse or transfer any instrument
evidencing all or any part of the Secured Obligations as provided in, and in
accordance with, the Loan Agreement, and the holder of such instrument shall be
entitled to the benefits of this Agreement.
     11. Termination. Upon the occurrence of the Termination Date, the Agent
shall deliver to each Pledgor the Pledged Collateral pledged by such Pledgor at
the time subject to this Agreement and all instruments of assignment executed in
connection therewith, free and clear of the Liens hereof and, except as
otherwise provided herein, all of such Pledgor’s obligations hereunder shall at
such time terminate.
     12. Lien Absolute. All rights of the Agent hereunder, and all obligations
of each Pledgor hereunder, shall be absolute and unconditional irrespective of:
       (a) any lack of validity or enforceability of the Loan Agreement, any
Loan Documents or any other agreement or instrument governing or evidencing any
Secured Obligations;
       (b) any change in the time, manner or place of payment of, or in any
other term of, all or any part of the Secured Obligations, or any other
amendment or waiver of or any

11



--------------------------------------------------------------------------------



 



consent to any departure from the Loan Agreement, any other Loan Documents or
any other agreement or instrument governing or evidencing any Secured
Obligations;
       (c) any exchange, release or non-perfection of any other Collateral, or
any release or amendment or waiver of or consent to departure from any guaranty,
for all or any of the Secured Obligations;
       (d) the insolvency of any Borrower or any Pledgor, or
       (e) any other circumstance which might otherwise constitute a defense
available to, or a discharge of, any Pledgor (other than the payment in full of
the Borrowers’ Obligations and the Secured Obligations and the expiration of the
Lenders’ Commitments to make advances under the Loan Agreement).
     13. Release. Each Pledgor consents and agrees that the Agent and the other
Secured Parties may at any time, or from time to time, in their discretion:
       (a) renew, extend or change the time of payment, and/or the manner, place
or terms of payment of all or any part of the Secured Obligations; and
       (b) exchange, release and/or surrender all or any of the Collateral, or
any part thereof, by whomsoever deposited, which is now or may hereafter be held
by the Agent in connection with all or any of the Secured Obligations, all in
such manner and upon such terms as the Agent may deem proper, and without notice
to or further assent from any Pledgor, it being hereby agreed that each Pledgor
shall be and remain bound upon this Agreement, irrespective of the value or
condition of any of the Collateral, and notwithstanding any such change,
exchange, settlement, compromise, surrender, release, renewal or extension, and
notwithstanding also that the Secured Obligations may, at any time, exceed the
aggregate principal amount thereof set forth in the Loan Agreement, or any other
agreement governing any Secured Obligations. Each Pledgor hereby waives notice
of acceptance of this Agreement, and also presentment, demand, protest and
notice of dishonor of any and all of the Secured Obligations, and promptness in
commencing suit against any party hereto or liable hereon, and in giving any
notice to or of making any claim or demand hereunder upon such Pledgor. No act
or omission of any kind on the Agent’s part shall in any event affect or impair
this Agreement.
     14. Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Pledgor
or any Pledged Entity for liquidation or reorganization, should any Pledgor or
any Pledged Entity become insolvent or make an assignment for the benefit of
creditors or should a receiver or trustee be appointed for all or any
significant part of any Pledgor’s or a Pledged Entity’s assets, and this
Agreement shall continue to be effective or be reinstated, as the case may be,
if at any time payment and performance of the Secured Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a “voidable preference”, “fraudulent conveyance”, or otherwise, all
as though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Secured Obligations shall be reinstated and deemed reduced only by such amount
paid and not so rescinded, reduced, restored or returned.
     15. Miscellaneous.

12



--------------------------------------------------------------------------------



 



     (a) The Agent may execute any of its duties hereunder by or through agents
or employees and shall be entitled to advice of counsel concerning all matters
pertaining to its duties hereunder.
     (b) Each Pledgor agrees to promptly reimburse the Agent for actual
out-of-pocket expenses, including, without limitation, reasonable counsel fees,
incurred by the Agent in connection with the administration and enforcement of
this Agreement.
     (c) Neither the Agent, nor any of its respective officers, directors,
employees, agents or counsel shall be liable for any action lawfully taken or
omitted to be taken by it or them hereunder or in connection herewith, except
for its or their own gross negligence or willful misconduct.
     (d) THIS AGREEMENT SHALL BE BINDING UPON EACH PLEDGOR AND ITS SUCCESSORS
AND ASSIGNS (INCLUDING A DEBTOR-IN-POSSESSION ON BEHALF OF SUCH PLEDGOR), AND
SHALL INURE TO THE BENEFIT OF, AND BE ENFORCEABLE BY, THE AGENT AND ITS
SUCCESSORS AND ASSIGNS, AND SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA APPLICABLE TO CONTRACTS
MADE AND PERFORMED IN THAT STATE (BUT WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES), BUT GIVING EFFECT TO FEDERAL LAW RELATING TO NATIONAL BANKS, AND
NONE OF THE TERMS OR PROVISIONS OF THIS AGREEMENT MAY BE WAIVED, ALTERED,
MODIFIED OR AMENDED EXCEPT IN WRITING DULY SIGNED FOR AND ON BEHALF OF THE AGENT
AND THE APPLICABLE PLEDGOR.
     (e) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE
BROUGHT IN ANY UNITED STATES FEDERAL COURT SITTING IN OR WITH DIRECT OR INDIRECT
JURISDICTION OVER THE WESTERN DISTRICT OF NORTH CAROLINA OR IN ANY NORTH
CAROLINA STATE COURT SITTING IN MECKLENBURG COUNTY, NORTH CAROLINA, AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PLEDGORS AND THE AGENT
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH OF THE PLEDGORS AND THE AGENT IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT. NOTWITHSTANDING THE FOREGOING: (1) THE AGENT SHALL HAVE THE RIGHT TO
BRING ANY ACTION OR PROCEEDING AGAINST ANY PLEDGOR OR ITS PROPERTY IN THE COURTS
OF ANY OTHER JURISDICTION THE AGENT DEEMS NECESSARY OR APPROPRIATE IN ORDER TO
REALIZE ON THE COLLATERAL OR OTHER SECURITY FOR THE OBLIGATIONS, AND (2) EACH OF
THE PARTIES HERETO ACKNOWLEDGES THAT ANY APPEALS FROM THE COURTS DESCRIBED IN
THE IMMEDIATELY PRECEDING SENTENCE MAY HAVE TO BE HEARD BY A COURT LOCATED
OUTSIDE THOSE JURISDICTIONS.
     (f) EACH PLEDGOR HEREBY WAIVES PERSONAL SERVICE OF ANY

13



--------------------------------------------------------------------------------



 



AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE
MADE BY REGISTERED MAIL (RETURN RECEIPT REQUESTED) DIRECTED TO SUCH PLEDGOR AT
ITS ADDRESS SET FORTH HEREIN AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED
FIVE (5) BUSINESS DAYS AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE U.S.
MAILS POSTAGE PREPAID. NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF AGENT
TO SERVE LEGAL PROCESS BY ANY OTHER MANNER PERMITTED BY LAW.
       (g) EACH PLEDGOR AND THE AGENT IRREVOCABLY WAIVES THEIR RESPECTIVE RIGHTS
TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
OR RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF
ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY
AGENT-RELATED PERSON, PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT
CLAIMS, TORT CLAIMS, OR OTHERWISE. EACH PLEDGOR AND THE AGENT AGREES THAT ANY
SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.
WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE
RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY
ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO
CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS.
     16. Severability. If for any reason any provision or provisions hereof are
determined to be invalid and contrary to any existing or future law, such
invalidity shall not impair the operation of or effect those portions of this
Agreement which are valid.
     17. Notices. Except as otherwise provided herein, whenever it is provided
herein that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other party, or whenever any of the parties desires to give or serve upon any
other a communication with respect to this Agreement, each such notice, demand,
request, consent, approval, declaration or other communication shall be in
writing and shall be given in accordance with Section 15.9 of the Loan
Agreement.
     18. Section Titles. The Section titles contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreement between the parties hereto.
     19. Counterparts. This Agreement may be executed in any number of
counterparts, which shall, collectively and separately, constitute one
agreement.
     20. Benefit of the Agent. All security interests granted or contemplated
hereby shall be for the benefit of the Agent, for the benefit of the Secured
Parties, and all proceeds or payments

14



--------------------------------------------------------------------------------



 



realized from the Pledged Collateral in accordance herewith shall be applied to
the Secured Obligations.
     21. Amendment and Restatement.
          (a) This Agreement amends and restates the Original Pledge Agreement.
All rights, benefits, indebtedness, interests, liabilities and obligations of
the parties to the Original Pledge Agreement and the agreements, documents and
instruments executed and delivered in connection with the Original Pledge
Agreement (collectively, the “Original Pledge Documents”) are hereby renewed,
amended, restated and superseded in their entirety according to the terms and
provisions set forth in this Agreement and the other Loan Documents. This
Agreement does not constitute, nor shall it result in, a waiver of, or release,
discharge or forgiveness of, any amount payable pursuant to the Original Pledge
Documents or any indebtedness, liabilities or obligations of any Pledgor
thereunder, all of which are renewed and continued and are hereafter payable and
to be performed in accordance with this Agreement and the other Loan Documents.
Neither this Agreement nor any of the other Loan Documents extinguishes the
indebtedness or liabilities outstanding in connection with the Original Pledge
Documents, nor do they constitute a novation with respect thereto.
          (b) All security interests, pledges, assignments, and other Liens
previously granted by each Pledgor pursuant to the Original Pledge Documents are
hereby renewed and continued, and all such security interests, pledges,
assignments and other Liens shall remain in full force and effect as security
for the Secured Obligations.
[Signature Pages Follows]

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first written above.

            PLEDGORS:

ENPRO INDUSTRIES, INC.
      By:   /s/ Robert D. Rehley         Name:   Robert D. Rehley       
Title:  Vice President and Treasurer 
    Address for Notices:

5605 Carnegie Blvd.
Charlotte, North Carolina 28209-4674
Fax: 704-423-7587
                          COLTEC INDUSTRIES INC
      By:   /s/ Robert D. Rehley         Name:   Robert D. Rehley       
Title:  Treasurer 
    Address for Notices:

5605 Carnegie Blvd.
Charlotte, North Carolina 28209-4674
Fax: 704-423-7259
                          GARLOCK INTERNATIONAL INC.
      By:   /s/ John R. Mayo         Name:   John R. Mayo       
Title:  Vice President and Secretary 
    Address for Notices:

c/o Coltec Industries Inc
5605 Carnegie Blvd.
Charlotte, North Carolina 28209-4674
Fax: 704-423-7059
                     

 



--------------------------------------------------------------------------------



 



         

            GARLOCK OVERSEAS CORPORATION
      By:   /s/ John R. Mayo         Name:   John R. Mayo       
Title:  Vice President and Secretary 
    Address for Notices:

c/o Coltec Industries Inc
5605 Carnegie Blvd.
Charlotte, North Carolina 28209-4674
Fax: 704-423-7059
                          GGB, INC.
      By:   /s/ Robert D. Rehley         Name:   Robert D. Rehley       
Title:  Treasurer 
    Address for Notices:

700 Mid Atlantic Pkwy
Thorofare, New Jersey 08086
Fax: 704-423-7059
                          GARLOCK SEALING TECHNOLOGIES LLC
      By:   /s/ John R. Mayo         Name:   John R. Mayo       
Title:   Vice President and Secretary 
    Address for Notices:

1666 Division Street
Palmyra, New York 14522
Fax: 704-423-7587
                     

 



--------------------------------------------------------------------------------



 



         

            COLTEC INTERNATIONAL SERVICES CO.
      By:   /s/ Robert D. Rehley         Name:   Robert D. Rehley       
Title:  Treasurer 
    Address for Notices:

c/o Coltec Industries Inc
5605 Carnegie Blvd.
Charlotte, North Carolina 28209-4674
Fax: 704-423-7059
                          STEMCO HOLDINGS, INC.
      By:   /s/ Robert P. McKinney         Name:   Robert P. McKinney       
Title:  Vice President 
    Address for Notices:

c/o Coltec Industries Inc
5605 Carnegie Blvd.
Charlotte, North Carolina 28209-4674
Fax: 704-423-7059
                          STEMCO HOLDINGS DELAWARE, INC.
      By:   /s/ Nathaniel E. Standing         Name:   Nathaniel E. Standing     
 
Title:  Vice President and Treasurer 
    Address for Notices:

c/o Coltec Industries Inc
5605 Carnegie Blvd.
Charlotte, North Carolina 28209-4674
Fax: 704-423-7059
                     

 



--------------------------------------------------------------------------------



 



         

            GARRISON LITIGATION MANAGEMENT GROUP, LTD.
      By:   /s/ Paul L. Grant         Name:   Paul L. Grant          Title:  
President        Address for Notices:

5605 Carnegie Blvd.
Charlotte, North Carolina 28209-4674
Fax: 704-423-7587
                     

 



--------------------------------------------------------------------------------



 



         

            AGENT:

BANK OF AMERICA, N.A., as Agent
      By:   /s/ Andrew Doherty         Name: Andrew Doherty       
Title:   Senior Vice President        Address for Notices:

300 Galleria Parkway, Suite 800
Atlanta, Georgia 30339
Fax: (770) 857-2947
Attention: Loan Administration
                       

 